Exhibit 99.1 InvestorContact: Laura Graves Polycom, Inc. laura.graves@polycom.com PressContact: Michael Rose Polycom, Inc. michael.rose@polycom.com Polycom Announces Financial Results for Fourth Quarter and Fiscal Year 2015 Full Year Operating Margin, Net Income and EPS Grew Year-over-Year SAN JOSE, Calif. – January26, 2016 – Polycom, Inc. (Nasdaq: PLCM) today reported fourth quarter 2015 revenues of $317 million, non-GAAP net income of $32 million and non-GAAP earnings per diluted share of 23 cents. GAAP net income for the fourth quarter was $14 million, or 11 cents per diluted share on a GAAP basis. Polycom also reported full year 2015 revenues of $1.3 billion, non-GAAP net income of $123 million and non-GAAP earnings per diluted share of 90 cents. GAAP net income for the full year 2015 was $69 million, or 50 cents per diluted share on a GAAP basis. Polycom’s quarterly and full year financial results, along with a reconciliation of GAAP to non-GAAP performance, are provided in the tables at the end of this press release. “Polycom reported in-line quarterly performance and continued year-over-year improvement in non-GAAP operating margin,” said Peter Leav, President and Chief Executive Officer. “We are excited with the positive customer feedback and long term opportunities created by our newest product innovations.” “Polycom worked diligently to improve the flexibility of its financial model in 2015,” said Laura Durr, Chief Financial Officer and Executive Vice President.“These efforts allowed us to significantly improve company operating performance for the second year in a row.” Polycom generated $120 million in operating cash flow and repurchased $90 million in common stock in 2015. On a comparative basis, consolidated financial results were: ($ in millions, except per share data) Q4 2015 Q3 2015 Q4 2014 Quarter-Over-Quarter Change Year-Over-Year Change Revenues $ $ $ 5 % (9 )% Non-GAAP Net Income $ $ $ 11 % (4 )% Non-GAAP EPS $ $ $ 10 % (4 )% GAAP Net Income $ $ $ 7 % )% GAAP EPS $ $ $ 10 % )% On a geographic basis, consolidated revenues were comprised of: ($ in millions) Q4 2015 Q3 2015 Q4 2014 Quarter-Over-Quarter Change Year-Over-Year Change Americas $ $ $ 4 % (7 )% % of revenues 48 % 49 % 47 % Europe, Middle East & Africa (EMEA) 10 % (9 )% % of revenues 27 % 25 % 27 % Asia Pacific 1 % )% % of revenues 25 % 26 % 26 % Totals * $ $ $ 5 % (9 )% * may not foot due to rounding By product category, inclusive of its service component, consolidated revenues were comprised of: ($ in millions) Q4 2015 Q3 2015 Q4 2014 Quarter-Over-Quarter Change Year-Over-Year Change UC Group Systems $ $ $ 2 % )% % of revenues 59 % 61 % 63 % UC Personal Devices 10 % 5 % % of revenues 22 % 21 % 19 % UC Platform 8 % (6 )% % of revenues 19 % 18 % 18 % Totals * $ $ $ 5 % (9 )% * may not foot due to rounding In Q4 2015, Polycom generated a total of $31 million in operating cash flow. Cash and investments at the end of Q4 2015 totaled $666 million, of which approximately $232 million is located in the United States. Net of existing debt, cash and investments at the end of Q4 2015 totaled $431 million. Earnings Call Details Polycom will hold a conference call today, January26, 2016, at 5:00 p.m. ET/2:00 p.m. PT to discuss fourth quarter 2015 financial results and guidance for the first quarter 2016. You may participate by listening to the webcast at www.polycom.com/investors or, for callers in the United States and Canada; you may participate by calling +1.800.768.9711 and for callers outside of the United States and Canada, by calling +1.303.223.0120.A replay of the call will also be available at www.polycom.com/investors or, for callers in the United States and Canada, at +1.800.633.8284 and, for callers outside of the United States and Canada, at +1.402.977.9140. The access number for the replay is 21803726. Forward Looking Statements and Risk Factors This release contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, including statements regarding the long term opportunities created by our newest product innovations and improving operating performance. These forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially, including the impact of competition on our product sales and on our customers and partners, and any resulting loss of business; the impact of increased competition due to consolidation in our industry or competition from companies that are larger or that have greater resources than we do; potential fluctuations in results and future growth rates; risks associated with global economic conditions and external market factors; the market acceptance of our products and changing market demands, including demands for differing technologies or product and services offerings; our ability to successfully implement process improvements and cost containment initiatives; changes to our strategic areas of focus and investment; our ability to successfully integrate our acquisitions into our business; possible delays in the development, availability and shipment of new products due to engineering, manufacturing or other delays; increasing costs and the availability of capital; changes in key sales and other personnel that may cause disruption to the business; the impact of restructuring actions; and the impact of global conflicts that may adversely impact our business. Many of these risks and uncertainties are discussed in the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2015, and in other reports filed by Polycom with the SEC. Polycom disclaims any intent or obligations to update these forward-looking statements. Polycom reserves the right to modify future product plans at any time. Products and/or related specifications referenced in this press release are not guaranteed and will be delivered on a when and if available basis. GAAP to non-GAAP Reconciliation To supplement our consolidated financial statements presented on a GAAP basis, Polycom uses non-GAAP measures of operating results, net income and income per share, which are adjusted to exclude certain costs, expenses, gains and losses we believe appropriate to enhance an overall understanding of our past financial performance and also our prospects for the future. These adjustments to our current period GAAP results are made with the intent of providing both management and investors a more complete understanding of Polycom’s underlying operational results and trends and our marketplace performance. The non-GAAP results are an indication of our baseline performance before gains, losses, or other charges that are considered by management to be outside of our core operating results. In addition, these adjusted non-GAAP results are among the primary indicators management uses as a basis for our planning and forecasting of future periods. The presentation of this additional information is not meant to be considered in isolation or as a substitute for net income or diluted net income per share prepared in accordance with GAAP in the United States. About Polycom Polycom helps organizations unleash the power of human collaboration. More than 415,000 companies and institutions worldwide defy distance with secure video, voice and content solutions from Polycom to increase productivity, speed time to market, provide better customer service, expand education and save lives. Polycom and its global partner ecosystem provide flexible collaboration solutions for any environment that deliver the best user experience, the broadest multi-vendor interoperability and unmatched investment protection. Visit www.polycom.com or connect with us on Twitter, Facebook and LinkedIn to learn more. © 2016 Polycom, Inc. All rights reserved. POLYCOM®, the Polycom logo, and the names and marks associated with Polycom’s products are trademarks and/or service marks of Polycom, Inc. and are registered and/or common law marks in the United States and various other countries. All other trademarks are property of their respective owners. POLYCOM, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Revenues: Product revenues $ Service revenues Total revenues Cost of revenues: Cost of product revenues Cost of service revenues Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of purchased intangibles Restructuring costs Litigation reserves and payments — — — Transaction-related costs — Total operating expenses Operating income Interest and other income (expense), net Interest expense ) Other income (expense), net Interest and other income (expense), net ) ) ) Income before provision for income taxes Provision for (benefit from) income taxes ) Net income $ Basic net income per share $ Diluted net income per share $ Number of shares used in computation of net income per share: Basic Diluted POLYCOM, INC. Reconciliation of GAAP to Non-GAAP Net Income (In thousands, except per share amounts) (Unaudited) Three Months Ended Twelve Months Ended December31, September30, December31, December31, December31, GAAP net income $ Amortization of purchased intangibles Restructuring costs Litigation reserves and payments — Transaction-related costs — — Stock-based compensation expense Effect of stock-based compensation on warranty rates 96 84 Costs associated with CEO separation and related SEC investigation — 22 Income tax effect of non-GAAP exclusions ) Non-GAAP net income $ GAAP net income per share: Basic $ Diluted $ Non-GAAP net income per share: Basic $ Diluted $ Number of shares used in computation of net income per share: Basic Diluted POLYCOM, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) December 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables, net Inventories Deferred taxes — Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term investments Goodwill and purchased intangibles, net Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll and related liabilities Taxes payable Deferred revenue Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term deferred revenue Taxes payable Deferred taxes Long-term debt Other non-current liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ POLYCOM, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Twelve Months Ended December 31, December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of purchased intangibles Amortization of capitalized software development costs for products to be sold Amortization of debt issuance costs Amortization of discounts and premiums on investments, net Provision for doubtful accounts — Write-down of excess and obsolete inventories Stock-based compensation expense Excess tax benefits from stock-based compensation expense ) ) Loss on disposal of property and equipment Changes in assets and liabilities: Trade receivables ) Inventories ) ) Deferred taxes ) ) Prepaid expenses and other assets ) Accounts payable ) Taxes payable Other accrued liabilities and deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Capitalized software development costs for products to be sold ) ) Purchases of investments ) ) Proceeds from sale of investments Proceeds from maturities of investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock under employee option and stock purchase plans Payments on debt ) ) Purchase and retirement of common stock under share repurchase plan ) ) Purchase and retirement of common stock for tax withholdings on vesting of employee stock-based awards ) ) Excess tax benefits from stock-based compensation expense Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) — Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ POLYCOM, INC. Selected Summary Data (In millions except per share amounts and headcount) (Unaudited) December 31, September 30, December 31, Balance Sheet Highlights Cash and investments $ $ $ Number of shares outstanding Cash and investments per share $ $ $ Debt $ $ $ Operating cash flow - quarterly $ 31 $ 26 $ 91 Operating cash flow - trailing 12 months $ $ $ DSO (Days Sales Outstanding) 54 47 44 Inventory turns - GAAP Inventory turns - non-GAAP Deferred revenue $ $ $ Share repurchases: Quarter-to-date share repurchases - shares — Quarter-to-date share repurchases - dollars $ — $ 25 $ 25 Year-to-date share repurchases - shares(1) Year-to-date share repurchases - dollars $ 90 $ 90 $ 50 Remaining authorization for share repurchases (2) $ 60 $ 60 $ Ending headcount For the Three Months Ended December 31, September 30, December 31, Income Statement Highlights GAAP: Revenues $ $ $ Gross margin % % % Operating expenses $ $ $ Operating margin % % % Diluted EPS $ $ $ Non-GAAP: Revenues $ $ $ Gross margin % % % Operating expenses $ $ $ Operating margin % % % Diluted EPS $ $ $ The final settlement of shares under prior Accelerated Share Repurchase program was completed in the three month period ended June 30, 2014, for which funds were advanced in the three month period ended December 31, 2013. Polycom is not obligated to purchase any specific number of shares under its Share Repurchase Program and the program may be modified, suspended or discontinued at any time. POLYCOM, INC. Reconciliations of GAAP Measures to Non-GAAP Measures (In thousands) (Unaudited) Three Months Ended Twelve Months Ended December31, September30, December31, December31, December31, GAAP cost of revenues used in inventory turns $ Stock-based compensation expense ) Effect of stock-based compensation expense on warranty rates ) Amortization of purchased intangibles ) Non-GAAP cost of revenues used in inventory turns $ GAAP gross profit $ Stock-based compensation expense Effect of stock-based compensation expense on warranty rates 96 84 Amortization of purchased intangibles 99 Non-GAAP gross profit $ Non-GAAP gross margin % GAAP sales and marketing expense $ Stock-based compensation expense ) Non-GAAP sales and marketing expense $ Non-GAAP sales and marketing expense asa percent of revenues % GAAP research and development expense $ Stock-based compensation expense ) Non-GAAP research and development expense $ Non-GAAP research and development expense as a percent of revenues % GAAP general and administrative expense $ Stock-based compensation expense ) Costs associated with CEO separation and related SEC investigation — ) Non-GAAP general and administrative expense $ Non-GAAP general and administrative expense as a percent of revenues % GAAP total operating expenses $ Stock-based compensation expense ) Amortization of purchased intangibles ) Restructuring costs ) Litigation reserves and payments — ) Transaction-related costs ) — — ) ) Costs associated with CEO separation and related SEC investigation — ) Non-GAAP total operating expenses $ Non-GAAP total operating expenses as a percent of revenues % GAAP operating income $ Stock-based compensation expense Effect of stock-based compensation expense on warranty rates 96 84 Amortization of purchased intangibles Restructuring costs Litigation reserves and payments — Transaction-related costs — — Costs associated with CEO separation and related SEC investigation — 22 Non-GAAP operating income $ Non-GAAP operating margin % POLYCOM, INC.
